
	

114 HR 2712 IH: Commonsense Reporting and Verification Act of 2015
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2712
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mrs. Black (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To streamline the employer reporting process and strengthen the eligibility verification process
			 for the health care premium tax credit and cost-sharing subsidy, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Commonsense Reporting and Verification Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Prospective reporting system.
					Sec. 4. Protection of dependent privacy.
					Sec. 5. Electronic statements.
					Sec. 6. GAO studies.
					Sec. 7. Eligibility verification process for ACA subsidies.
				
 2.FindingsCongress finds the following: (1)The Department of the Treasury and the Internal Revenue Service should work together with other relevant departments and agencies to identify and implement methods to minimize compliance burdens on businesses, insurance carriers, and individuals under provisions of the Patient Protection and Affordable Care Act.
 (2)Such collaboration should strike an appropriate balance between sufficient reporting to enforce the law and protecting the privacy of individuals.
			3.Prospective reporting system
 (a)In generalNot later than 180 days after the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of Health and Human Services, the Secretary of Labor, and the Administrator of the Small Business Administration, shall implement a voluntary prospective reporting system meeting the requirements of subsection (b). Such system shall be established not later than September 2, 2016, and shall be available for use by employers with respect to plan years beginning after December 31, 2015.
 (b)RequirementsThe system created under subsection (a) shall be maintained by the Secretary of the Treasury and shall include—
 (1)a process whereby employers may voluntarily report— (A)the name and employer identification number of the employer;
 (B)a certification of— (i)whether coverage meeting the definition of minimum essential coverage in section 5000A(f) of the Internal Revenue Code of 1986 is offered to the full-time employees;
 (ii)whether such coverage is offered to dependents of such employees; (iii)whether such coverage is offered to spouses of such employees;
 (iv)whether such coverage is offered to part-time employees; (v)whether such coverage meets the minimum value requirement of section 36B(c)(2)(C)(ii) of such Code; and
 (vi)whether such coverage satisfies the requirements to qualify for one of the affordability safe harbors promulgated by the Secretary of the Treasury for purposes of section 4980H of such Code;
 (C)the months during the prospective reporting period that such coverage is available to full time employees of the employer; and
 (D)whether any waiting periods apply with respect to such coverage; to be reported not later than 60 days before the start of the open enrollment period under section 1311(c)(6)(B) of the Patient Protection and Affordable Care Act with respect to each such calendar year;(2)a process to ensure that Exchanges, the Federal Marketplace Data Services Hub, and the Internal Revenue Service can securely and confidentially access the information described in paragraph (1) as necessary to carry out their respective missions, and to provide to the Secretary of Health and Human Services additional information relating to eligibility determinations for advance payment of the premium tax credits under section 36B of such Code and the cost-sharing subsidies under section 1402 of the Patient Protection and Affordable Care Act (Public Law 111–148);
 (3)a process to allow the appropriate agency described in subsection (a) to follow up with employers in order to obtain additional necessary information relating to an employee’s eligibility for such advance payment or such cost-sharing subsidies, and to allow an employee to receive notification of any problem in verifying such eligibility; and
 (4)a process to allow employers using the system to provide timely updates to the Federal Marketplace Data Services Hub regarding any cancellation of coverage or significant change in availability of coverage for participating employees.
 (c)Exemption from reporting requirement under Internal Revenue Code of 1986If, through the system created under subsection (a), an employer provides prospective reporting for a calendar year in which a plan year ends that meets the requirements of subsection (b)(1)—
 (1)such employer shall be treated as satisfying the return requirements of subsections (a) and (b) of section 6056 of the Internal Revenue Code of 1986 for the calendar year in which such plan year ends; and
 (2)such employer shall be treated as satisfying the requirements of section 6056(c) of such Code for the calendar year in which such plan year ends if the employer furnishes the statement described in such section to the Internal Revenue Service and to those employees of the employer for whom the employer has received a notice under section 1411(e)(4)(B)(iii) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081) from the Exchange (established under section 1311 or 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031, 18041)) that the employee, or the spouse or dependent of the employee, has enrolled in a qualified health plan (as defined in section 1301 of such Act (42 U.S.C. 18021)) through the Exchange or been deemed eligible for an advance payment of premium tax credits under section 36B of such Code or cost-sharing subsidies under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071).
 (d)Third-Party filingEmployers may use third parties to complete the filing described in subsection (b)(1). Use of such a third party to complete the filing does not affect an employer’s liability under sections 6055 or 6056 of the Internal Revenue Code of 1986.
 (e)Employer notification of employee enrollmentsEach Exchange established under title I of the Patient Protection and Affordable Care Act shall provide notice to each employer at the time an employee (or dependent of an employee) is enrolled under a qualified health plan through the Exchange.
			4.Protection of dependent privacy
 (a)In generalSection 6055(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (3)TINs not collected or maintainedFor purposes of subparagraph (B)(i), in the case of an individual other than the primary insured, if, before January 1, 2014, the health insurance issuer or the employer did not collect or maintain information on the TINs of such individuals (other than for purposes of this section), the individual’s name and date of birth may be substituted for the name and TIN..
 (b)Effective dateThe amendment made by this section shall apply to returns the due date for which is after the date that is 60 days after the date of the enactment of this Act.
			5.Electronic statements
 (a)In generalSection 6056(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (3)Electronic deliveryAn individual shall be deemed to have consented to receive the statement under this section in electronic form if such individual has consented at any prior time, to the person who is the employer of the individual during the calendar year or the preceding plan year to which the statement relates, to receive such statement in electronic form. The preceding sentence shall not apply if the individual refuses consent in writing with respect to the statement under this section..
 (b)Statements relating to health insurance coverageSection 6055(c) of such Code, as amended by this Act, is amended by adding at the end the following new paragraph:
				
 (4)Electronic deliveryAn individual shall be deemed to have consented to receive the statement under this subsection in electronic form if such individual has consented at any prior time to receive in electronic form any private health information (such as electronic health records) furnished to such individual by the person required to make such statement, unless the individual refuses such consent in writing..
 (c)Effective dateThe amendments made by this section shall apply to statements the due date for which is after December 31, 2015.
			6.GAO studies
			(a)Study of first years of employer reporting
 (1)In generalThe Comptroller General of the United States shall conduct a study that evaluates, with respect to the period beginning on January 1, 2014, and ending on December 31, 2016—
 (A)the notification of employers by Exchanges established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) that a full-time employee of the employer has been determined eligible for advance payment of premium tax credits under section 36B of the Internal Revenue Code of 1986 or cost-sharing subsidies under section 1402 of such Act (42 U.S.C. 18071), including information regarding—
 (i)the data elements included in the employer notification; (ii)the process by which the notification forms were developed and sent to employers, including whether the process provided for a formal notice and comment period;
 (iii)whether employers report that such notifications provided sufficient and relevant information for them to make appropriate decisions about whether to utilize the appeals process;
 (iv)the total number of notifications sent to employers and the timeline of when such notifications were sent;
 (v)differences in the notification process between the marketplace facilitated by the Federal Government and the State-Based Marketplaces; and
 (vi)challenges that have arisen in the notification process, and recommendations to address these challenges; and
 (B)the extent to which the Secretary of Health and Human Services has established a separate appeals process for employers who received such a notification to challenge the eligibility determination, as required by section 1411(f)(2) of the Patient Protection and Affordable Care Act (42 U.S..C. 18081(f)(2)).
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Finance and Health, Education, Labor, and Pensions of the Senate and the Committees on Ways and Means, Energy and Commerce, and Education and the Workforce of the House of Representatives a report on the results of the study conducted under paragraph (1).
				(b)Study of prospective reporting system
 (1)In generalThe Comptroller General of the United States shall conduct a study that evaluates, with respect to the period beginning on January 1, 2017, and ending on December 31, 2017, the functionality of the prospective reporting system established under section 3, including the accuracy of information collected, the number of employers electing to report under such system, and any challenges that have arisen in implementing such system.
 (2)ReportNot later than July 1, 2018, the Comptroller General shall submit to the Committees on Finance and Health, Education, Labor, and Pensions of the Senate and the Committees on Ways and Means, Energy and Commerce, and Education and the Workforce of the House of Representatives a report on the results of the study conducted under paragraph (1).
				7.Eligibility verification process for ACA subsidies
 (a)In generalExcept as specified in subsection (b), a marketplace (as defined in subsection (d)) may automatically reenroll an individual into a qualified health plan (as defined for purposes of title I of the Patient Protection and Affordable Care Act) so long as the marketplace—
 (1)redetermines on an annual basis the eligibility of the individual for any advanced premium tax credit or a cost-sharing reduction pursuant to section 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082); and
 (2)takes into account, in making such redeterminations, annual changes in premiums and in the Federal poverty level as well as the most recent income data available with respect to the individual involved.
 (b)Reenrollment limitationsIf a marketplace does not follow the processes specified under the section with respect to an individual, then the marketplace may not automatically reenroll the individual into a qualified health plan with an advanced premium tax credit or a cost-sharing reduction until the individual provides current income information to the marketplace so that eligibility for a credit or reduction can be redetermined.
 (c)Comprehensive guidance based on current guidanceThe provisions of this section are intended to generally reflect and be consistent with the guidance on annual eligibility redeterminations and reenrollments for marketplace coverage issued by the Centers for Medicare and Medicaid Services on April 22, 2015. In carrying out this section, the Secretary shall apply rules (whether through guidance or otherwise) regarding the annual eligibility redeterminations and reenrollments for coverage and for tax credits and cost-sharing reduction for individuals through a marketplace that are consistent with this section and are at least as comprehensive as the guidance (issued on April 22, 2015) applied for coverage for 2016. Such guidance shall include provisions that ensure that—
 (1)enrollees eligible to be automatically reenrolled in a qualified health plan and to continue provision of such a tax credit or cost-sharing reduction shall maintain on file with the marketplace (or otherwise provide to the marketplace) an authorization for disclosure of information verifying eligibility for such a credit or cost-sharing reduction;
 (2)the marketplace annually requests updated income information to verify such eligibility; and (3)enrollees are provided timely and appropriate notices of the rules regarding annual redeterminations and reenrollments.
 (d)Marketplace definedIn this section, the term marketplace means State Based Exchanges and the Federally Facilitated Exchange established under sections 1311 and 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031, 18041), respectively.
			
